Title: To George Washington from Timothy Pickering, 3 June 1796
From: Pickering, Timothy
To: Washington, George


        
          
            Department of State June 3d 1796.
          
          The Secretary of State respectfully lays before the President of the United States a note from Mr Liston, his Britannic Majesty’s Minister plenipotentiary, with copies of two letters, one from Lord Dorchester, the other from the Sheriff of Montreal; and expresses his concurrence with Mr Liston in the opinion, That while the reciprocal delivery of murderers & forgers is expressly stipulated in the 27th article of our treaty with Great Britain, the two Governments are left at liberty to deliver other offenders, as propriety and mutual advantage shall direct. That it will therefore be expedient to express this opinion to the Governor of Vermont, in order to procure the arrest & delivery of Barnes. Ld Dorchester’s information respecting James Clarkson Freeman is correct—He was convicted of forgery in Jersey, broke jail, and fled to Canada, some four or five years since.
          
            Timothy Pickering
          
        
        
          The Attorney General has just called, and thinks the opinions expressed to be correct.
        
      